[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 255 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 257 
The testator, Morris Schinasi, died on September 10, 1928. By his last will and testament he devised all his residuary estate to Chemical National Bank of the City of New York in trust to pay the income to his wife and daughters. Three parcels of real property became part of the trust fund. The trustee managed the real property, collected the rentals and paid out the expense of carrying and maintaining it. In 1935 the trustee filed an intermediate account as trustee for the period from March 1, 1929, to July 31, 1935. A dispute has arisen concerning the amount of the commissions and allowance to which the trustee is entitled.
The account shows that, during the six years of its management, the trustee has collected rentals from the real property in the amount of $342,186.75. It has during the same period paid out for taxes, insurance, repairs and other expenses the sum of $231,503.43. The trustee claims commissions on the gross rentals received. The courts below have held that the trustee is entitled to commissions computed only upon net rentals. *Page 258 
The statute (Surrogate's Court Act, § 285) fixes the commissions and compensation to which a trustee is entitled. Until 1817 no statute or court rule provided for such compensation and a trustee could not demand "compensation beyond what may be founded on the positive agreement of the party." (Green v. Winter, 1 Johns. Ch. 26.) Then the Legislature provided by statute "That it shall be lawful for the court of chancery, in the settlement of the accounts of guardians, executors and administrators, on petition or otherwise, to make a reasonable allowance to them for their services as such guardians, executors and administrators, over and above their expenses; and that when the rate of such allowance shall have been settled by the chancellor; it shall be conformed to in all cases of the settlement of such accounts." (Laws of 1817, ch. 251.) Pursuant to the statute Chancellor KENT on October 16th, 1817, made an order "That the allowance settled by the chancellor as a compensation for guardians, executors and administrators, in the settlement of their accounts under the act of the legislature, for receiving and paying money, shall be five per cent. on all sums not exceeding one thousand dollars, for receiving and paying out the same; two and a half per cent. on any excess between one and five thousand, and one per cent. for all above five thousand dollars (3 Johns. Ch. 630)." For more than a century the Chancery rule has been embodied in a statute. The statute, now in force in this State, provides somewhat different rates but in formulating the rates it uses substantially the same language. "On the settlement of the account of any executor, administrator, guardian or testamentary trustee * * * the surrogate must allow to such executor, administrator, guardian or testamentary trustee for his services in such official capacity * * *. (1) For receiving and paying out all sums of money not exceeding two thousand dollars, at the rate of five per centum. (2) For receiving and paying out any additional *Page 259 
sums not amounting to more than twenty thousand dollars, at the rate of two and one-half per centum. (3) For receiving and paying out any additional sums not exceeding twenty-eight thousand dollars at the rate of one and one-half per centum. (4) For all sums above fifty thousand dollars, at the rate of two per centum." (Surrogate's Court Act, § 285, subds. 1 to 4.)
In the statute above quoted the Legislature authorized an allowance to fiduciaries only at a rate "settled" by the Chancellor which "shall be conformed to in all cases." The rate was to be definitely fixed and no room left for variation in particular cases. "The advantages of a fixed rate of allowance are obvious. Such a rate has the effect of law, it is known and uniform, it governs all classes, and it renders litigation unnecessary." (McWhorter v. Benson, Hopkin's Ch. Rep. 28, 38 [1823], 2d ed.) Time has mocked the conclusion of the learned Chancellor that a fixed rate of allowance "renders litigation unnecessary." After the lapse of more than a century there is still litigation and difference of opinion as to the basis upon which the rate shall be computed. The courts early perceived that the words "receiving and paying out," if literally construed, are comprehensive enough to include receipts and payments of every kind and description and that in some cases such a construction would produce a result which would be unreasonable and evidently unintended by the Chancellor or the Legislature. In such cases the courts have rejected a literal construction and have adopted a construction less unreasonable and more consonant with common sense. Even so, in each case the quest has been for the intention of the Legislature as formulated by it in the language of the statute and the courts may not reject a literal construction unless it is evident that a literal construction does not correctly reflect the legislative intent, as indicated by the general purpose and history of the statute and its language, read as a whole and not word by word. *Page 260 
Under a literal construction, a trustee would be entitled to commissions on moneys received by him upon every sale of a capital investment and upon moneys paid out by him when that money is reinvested. If the investments of a trust fund were changed every year a trustee would then be entitled to commissions every year. Such a construction might make a trustee the principal beneficiary of the trust. In Matter of Kellogg (7 Paige Ch. 265, 267 [1838]) Chancellor WALWORTH pointed out that this was not the intent of the statute, saying: "The investment or reinvestment of the fund, from time to time, upon new securities for the purpose of producing an income therefrom, is not such a paying out of the trust monies as entitles the guardian or trustee to commissions for paying out the same, within the intent and meaning of the statute on this subject; unless such securities are finally turned over to the cestuique trust as money, or otherwise applied in payment on account of the estate. Neither is the guardian or trustee entitled to charge a new commission for the collecting or receiving back of the principal of the fund which he has so invested. But he will be entitled to commissions upon the interest or income of the fund produced by such investments, and received and paid over by him."
The rule of that case has been followed in all subsequent cases. (Cf. Valentine v. Valentine, 2 Barb. Ch. 430.) The rule was expressly approved by this court in Drake v. Price
(5 N.Y. 430) and has not been challenged since. It has been extended by analogy to cases where the fund includes property which is subject to a lien, e.g., stock bought by a decedent on margin, Matter of Mercantile Trust Co. (210 N.Y. 83); real property, subject to a mortgage, Farmers' Loan  Trust Co. v.Turner (242 N.Y. 240); securities pledged by a decedent as collateral for a loan, (Matter of Mills, 149 Misc. Rep. 389; affd., 239 App. Div. 817; affd., 263 N.Y. 574). In such cases the fiduciary receives commissions only upon *Page 261 
the moneys realized for the property and received by the fiduciary after the lien has been satisfied. The rule of these cases was applied, however, only to moneys received for property which constitutes the corpus of a fund. Only by analogy can it be applied to income or profits of a fund. In three cases in the appellate courts of this State the courts have had occasion to consider the manner in which commissions should be computed upon income or profits; and it is upon the authority of these three cases that the courts below have determined in this case that commissions may be allowed only upon the net income of the estate.
In Matter of Hayden (54 Hun, 197; affd., 125 N.Y. 776) executors authorized by a testator to carry on his furniture business for a year claimed commissions on the amount received and disbursed in the business, though the business made no profit. In rejecting this claim the General Term said: "The buying and selling incident to the conduct of a manufacture or other business is, at best, a species of reinvestment of the trust funds. If commissions were to be allowed each time a stock in trade were purchased or sold, it is quite probable, as well as possible, for a case to arise where the executor's commissions would largely consume the body of the estate. Especially where the stock in trade is rapidly turned over, and no great profit is realized from the transactions. It is quite manifest that the claim for commissions on the $58,844.36 was properly disallowed" (p. 205).
In Beard v. Beard (140 N.Y. 260) the court again was called upon to determine whether trustees are entitled to commissions on the amount "received and disbursed" in a warehouse business carried on by them on property owned by the testator, in accordance with the directions of their testator. In that case the gross receipts were $600,000 and the net profit was $300,000. Upon the authority of the Hayden case the executors were allowed commissions only on the net profits of the business. *Page 262 
They sought to distinguish the Hayden case on the ground that the rule laid down there and in the Kellogg case (supra) "applies only to the investment and re-investment of the capital of the estate" and not to a business which does not manufacture or purchase and sell a stock in trade.
This court rejected that distinction, saying: "The rule is not thus confined, and it was not so confined in the Hayden case, and the principle underlying the decision in those cases requires that it should be applied to such a case as this. * * * We think the true rule for allowance of statutory commissions is this: Trustees are entitled to commissions for receiving all moneys which constitute the corpus of the estate, and any additions thereto from increase of any kind, and thus the moneys upon which commissions are to be computed can never exceed the gross amount of the estate and its net income; and the moneys paid out upon which commissions may be computed are the moneys paid out of the estate for debts, expenses of administration and to legatees or other beneficiaries, moneys which operate to diminish the estate as it exists in the hands of the trustees and pass out of and away from the estate. This rule excludes commissions upon investments and re-investments and moneys disbursed and received in the conduct of a business carried on to produce net income. In the case of such business, the commissions are to be computed on the net income only which came to the corpus of the estate as an increase thereof" (p. 264).
"In the case of such business" the courts have, since that decision, invariably computed commissions "on the net income only which came to the corpus of the estate as an increase thereof," even where such business has been conducted in connection with real property which formed part of the corpus of the estate. (Cf.Matter of Sidenberg, 204 App. Div. 255, where the fiduciaries maintained a hotel upon such property.) No case before the *Page 263 
recent decision in Matter of Byrnes (159 Misc. Rep. 302) has been called to our attention where the rule has been applied to exclude commissions upon moneys received as rental from real property held in trust and upon moneys disbursed to carry and maintain the property. In Matter of Byrnes (supra) Surrogate DELEHANTY held that the rule formulated in Beard v. Beard
(supra, p. 265) excludes commissions not only as there decided upon "investments and reinvestments and moneys disbursed and received in the conduct of a business carried on to produce netincome," but also on moneys disbursed and received in the management of real property. In all cases, so the Surrogate held, commissions allowed under the first four subdivisions of section 285 of the Surrogate's Court Act "are related to and are payable only in respect of the corpus or capital of an estate" and "it is only an accretion to capital or a diminution of capital by way of capital payment which furnishes a basis for such commissions at all" (p. 306). Surrogate FOLEY in Matter ofSwartz (162 Misc. Rep. 46) took another view, and pointed out that the rule of the Byrnes case was opposed to the practice followed generally in this State for more than a century.
In considering the problem underlying this difference of opinion it must be remembered that it concerns only commissions authorized under the first four subdivisions of section 285. Subdivision 9 (added to section 285 by chapter 649 of the Laws of 1923 and amended by chapter 892 of the Laws of 1934) provides that "where an executor, administrator, guardian or testamentary trustee is, for any reason or cause whatsoever, entitled or required to collect the rents of and manage the real property, he shall be allowed and may retain five per centum of the rentscollected therefrom in addition to the commissions hereinprovided." Under that subdivision the trustee is, concededly, entitled to and has been allowed compensation calculated uponrents collected. The words we *Page 264 
have italicised leave no doubt as to the basis upon which that compensation is to be computed. They leave no doubt also that this allowance or compensation is in addition to thecommissions provided by the earlier subdivision and was not intended to change the rate or basis of those commissions. If before the additional compensation was provided trustees were entitled to commissions on gross rentals received and disbursed by them, then undoubtedly these commissions were not changed by the grant, in some cases, of additional compensation.
It may be conceded that there are expressions in the opinion inBeard v. Beard (supra) which lend some support to the decision of Surrogate DELEHANTY in this case, affirmed by the Appellate Division. Even so, indication may be found in the language of the opinion that the rule there formulated for computing commissions, though expressed in general terms, was intended to apply only to moneys received and disbursed in connection with investments and reinvestments of capital and in the conduct of a business, and that in other cases the statutory commissions must be allowed, in literal compliance with the language of the statute, "for receiving and paying out all sums of money."
The members of the bar and the judges of the courts have so construed the decision in Beard v. Beard. In many cases since that time commissions upon gross rentals received from real property have been allowed without objection or question. That has been the general practice in the Surrogates' Courts (SeeMatter of Swartz, supra), and has been followed in many cases which have been reviewed in this court and other appellate courts. Indeed, even in the case of Beard v. Beard, though the referee decided that commissions might be computed only upon the net profits of the business conducted by the fiduciaries in connection with real estate of the decedent, yet, to arrive at the net profits, no deductions were made for expenses which would have been necessary even if the business had not been conducted; that is, for *Page 265 
the actual carrying charges of the real property owned by the decedent and used in the business. (Cf. Matter of Martin,196 N.Y. 415, and the recent case of Matter of Wendel, 273 N.Y. 532. )
It is true that in these cases and in the cases cited by counsel in the other courts of the State where, since the decision in Beard v. Beard, commissions were allowed on gross rentals from real property, the right to such commissions was not challenged or directly passed upon in the courts. This court had said before the decision in Beard v. Beard that "the authorities hold that where the account is rendered yearly * * * such accounting party is entitled to full commissions on eachyear's receipts and disbursements" (Hancox v. Meeker,95 N.Y. 528, 539), and, again, that "We are of opinion that where a trustee is required to keep trust funds invested and to receive and pay out the income annually, and he receives the income and renders an account thereof to the beneficiary, and pays over thebalance of the income, after deducting all expenses chargeable against the same, he has the right to deduct for his compensation full commissions on the income annually received, before paying it over." (Matter of Mason, 98 N.Y. 527, 535.) (Italics in both citations are new.) After the decision of Beard v. Beard the rule, as stated in these earlier cases, continued to be generally applied to income received from real property and disbursements for carrying charges and maintenance of such property. It is said that the practice was due to a general failure by members of the bar to recognize the scope of the decision in Beard v. Beard,
and that no appellate court gave considered approval to the practice. That may be true, but it is significant that the court which decided Beard v. Beard never felt called upon to point out in any later opinion that the prevailing practice was contrary to the law it had enunciated.
The construction of a statute accepted for over a century without serious challenge should not be changed *Page 266 
by the court without compelling reason. The argument that, since the adoption of subdivision 9 of section 285, this construction would in some instances result in an excessive allowance to fiduciaries, should be addressed to the Legislature rather than the courts, and there may be difference of opinion even there. Other arguments, not without force, have been advanced by the respondents and accepted by the Appellate Division. Such arguments must be weighed in the balance against the arguments advanced by the appellants. When so weighed they are insufficient, in our opinion, to constrain or justify the court in rejecting a literal construction of the language of the statute and the century-old practice based on such construction.
The trustee in his account asked credit for brokerage commissions amounting to $4,751.25 paid for brokerage commissions in obtaining lessees for some of the real property. A trustee is ordinarily not qualified to act as broker in obtaining tenants for real property. Like other persons who manage real property, he may at times obtain a tenant without the intervention of a broker, but ordinarily a trustee who manages vacant property will avail himself of the services of a broker. Indeed, a trustee might be charged with failure to use proper care if he failed to do so. The Appellate Division has held that the brokerage commission paid constitutes a disbursement necessarily incurred by the trustee for specialized services which did not form part of the "management" of the property required of the trustee and for which the trustee receives, under the statute, compensation measured by five per centum of the rents collected. We agree with that conclusion.
The order of the Appellate Division should be modified as indicated in this opinion and the matter remitted to the Surrogate's Court for the entry of an appropriate decree, with costs to all parties filing separate briefs payable out of the estate. *Page 267